Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 11/3/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 21 all recite “determining an optimal dosage of pH adjusting chemicals.” The term "optimal" in claims 1, 5, and 21 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is unclear when a dosage would be considered optimal based upon the claimed criteria as it merely states the optimal dosage is in response to a measurement 
Similarly, the “determining an optimized hydrolyzing metal salt dosage” and “determining an optimum polymer coagulant dosage” of claims 1, 5, and 21 are also unclear as no guidelines or criteria for determining what an optimal dosage would be are present in the claims. 
Claims 1 and 5 recite flocculation testing of the first hydrolyzing metal salt comprises “a light source,” “a digital camera,” and “a plurality of digital images.” However, flocculation testing of the first and second polymer coagulant water sample also comprises “a light source,” “a digital camera,” and “a plurality of digital images.” As such, it is unclear if the “a light source,” “a digital camera,” and “a plurality of digital images” for the flocculation testing of the first and second polymer coagulant water sample are the same or different than the “a light source,” “a digital camera,” and “a plurality of digital images” of the flocculation testing of the first hydrolyzing metal salt.
Claim 2 recites the limitation "the polymer coagulant flocculation test."  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “a first light source” as part of the flocculation testing of the flocculation testing of the first hydrolyzing metal salt but the claims upon which it depends already recite “a light source.” It appears the light sources are the same so calling the same element two different names is unclear. 
Claim 3 recites “a digital optical camera” as part of the flocculation testing of the flocculation testing of the first hydrolyzing metal salt but the claims upon which it 
Claim 3 recites “a plurality of digital images” as part of the flocculation testing of the flocculation testing of the first hydrolyzing metal salt but the claims upon which it depends already recite “a plurality of digital images.” It appears the plurality of digital images are the same so calling the same element two different names is unclear.
Claim 4 recites “a first light source” as part of the flocculation testing of the flocculation testing of the first polymer coagulant waste sample but the claims upon which it depends already recite “a light source.” It appears the light sources are the same so calling the same element two different names is unclear. 
Claim 4 recites “a digital optical camera” as part of the flocculation testing of the flocculation testing of the first hydrolyzing metal salt but the claims upon which it depends already recite “a digital camera.” It appears the digital cameras are the same so calling the same element two different names is unclear.
Claim 4 recites “a plurality of digital images” as part of the flocculation testing of the flocculation testing of the first hydrolyzing metal salt but the claims upon which it depends already recite “a plurality of digital images.” It appears the plurality of digital images are the same so calling the same element two different names is unclear.
Claim 6 recites the limitation "the polymer coagulant flocculation test."  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites that determining the optimal dosage of the pH adjusting chemicals is done by determining “if the dissolved organic content of the input water is less than the alkalinity of the input water” or “if the dissolved organic content of the input 
As discussed in claim 1 above, claims 7-9 and 11-13 recite determining the optimal dosage of pH adjusting chemicals or hydrolyzing metal salts is accomplished via comparing, testing/computing charge demand or charge density, or titration, but said comparing, testing/computing charge demand or charge density, or titration only lead to conclusions of the property of the fluid being treated while providing no guidelines/criteria about how to determine when a dose would be optimized. 
Claim 15 recites re-determining “an optimal dosage” of pH adjusting chemicals, hydrolyzing metal salt, or polymer coagulant. However, an optimal dosage is already recited in the independent claim making it unclear if the new “an optimal dosage” is a different optimal dosage of claim 5 for the same additives. As recited in claim 1 above, it is also unclear the metes and bounds of when something would be an optimal dosage. 
Claims 16-17 recite “a digital camera” as part of the flocculation testing of the flocculation testing of the first hydrolyzing metal salt but the claims upon which it depends already recite “a digital camera.” It appears the digital cameras are the same so calling the same element two different names is unclear.
Claim 18-19 recites “light source” as part of the flocculation testing of the hydrolyzing metal salt but the claims upon which it depends already recite “a light source.” It appears the light sources are the same so calling the same element two different names is unclear. Claims 18 and 19 should read “the light source.”

Allowable Subject Matter
Claims 1-19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is considered to be Jorden et al. (US 201/0060533). However, Jorden fails to teach the method steps performed in the order claimed and is mainly directed towards optimizing a coagulant dosage based upon digital images of the flocs produced. No teachings are provided for optimizing the pH and applying the digital camera method to a hydrolyzing metal salt step along with the optimization of the coagulant dosing in Jorden. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777